NOTE: This disposition is nonprecedential.

 UNITED STATES COURT OF APPEALS FOR THE FEDERAL CIRCUIT


                                       2007-7142



                                    L.J. THURMAN,

                                                             Claimant-Appellant,

                                           v.


            GORDON H. MANSFIELD, Acting Secretary of Veterans Affairs,

                                                             Respondent-Appellee.


      Heather R. Cessna, ABS Legal Advocates, P.A. of Lawrence, Kansas, for
claimant-appellant. On the brief was Virginia A. Girard-Brady.

       Martin F. Hockey, Jr., Assistant Director, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, for Respondent-
Appellee. With him on the brief were Peter D. Keisler, Acting Attorney General, Jeanne
E. Davidson, Director, and J. Reid Prouty, Trial Attorney. Also on the brief were Michael
J. Timinski, Deputy Assistant General Counsel, and Martie Adelman, Attorney, United
States Department of Veterans Affair, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge John J. Farley, III
                     NOTE: This disposition is nonprecedential.

   United States Court of Appeals for the Federal Circuit
                                     2007-7142


                                  L.J. THURMAN,

                                                            Claimant-Appellant,

                                         v.

           GORDON H. MANSFIELD, Acting Secretary of Veterans Affairs,

                                                            Respondent-Appellee.



                                  Judgment
ON APPEAL from the        UNITED STATES COURT OF APPEALS
                          FOR VETERANS CLAIMS

In CASE NO(S).            05-1933.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam:   (MAYER, Circuit Judge, JACOBS, Chief Judge*, and PROST, Circuit
Judge):


                          AFFIRMED. See Fed. Cir. R. 36.



                                        ENTERED BY ORDER OF THE COURT


DATED: October 5, 2007                 /s/ Jan Horbaly
                                       Jan Horbaly, Clerk




*      Honorable Dennis Jacobs, Chief Judge of the United States Court of Appeals for
the Second Circuit, sitting by designation.